Title: From Richard Rush to Abigail Smith Adams, 23 July 1815
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington July 23. 1815.
				
				It would have been a greatr gratification to me if I could have announced to you before this time the actual appointment of Mr John Adams Smith, as secretary to the Legation at London. I have, however, great pleasure in saying that I believe but one thing is wanting to it. Mr Monroe, who yesterday favored me with a conversation upon the subject, did not hesitate to say, that he feels “a peculiar interest” (I use his own words) in the measure; but that an intimation in some form must be awaited from the minister at London himself, before the final step can be taken here. That the nephew will be his choice, Mr Monroe does not at all doubt, from the many motives that combine. Indeed, madam, your wishing it is enough of itself to assure him that he will be. Yet he seems to think, that some intimation to this effect from the minister may perhaps be expected on his part as a previous step; or that it might be well to await it, at any rate, as matter of form.As soon as it arrives, the assignment of the young gentleman to the trust, may, I think, be confidently counted upon without more delay. Such was Mr Monroe’s distinct assurance to me, so far as his instrumentality could go; and I as little doubt that the President is of the same mind.I hope soon to resume my wanted pleasure and priviledge of writing to Mr Adams. This letter I trust will find you both in the enjoyment of your usual health and happiness, and it must convey to you both, Madam, the warm assurances of my respectful and affectionate friendship.
				
					Richard Rush.
				
					
				
			